Simmons, C. J.
This case presents no question of law, and no error is alleged except the refusal of the court below to grant a new trial. The evidence, though conflicting, fully warranted the verdict, and the trial judge was satisfied with the same. In view of the long-established and unvarying rule applicable in such cases, there was no good reason for anticipating a reversal of the judgment below, and consequently the case must have been brought to this court for the purpose of delay only. Accordingly, on motion of counsel for defendant in error, ten per cent, damages are awarded in its favor against the plaintiffs in- error. In future this court will in similar cases award damages for delay, whether asked for or not.

Judgment affirmed, with damages.


All the Justices concurring.